        Case 5:20-cv-08570-LHK Document 16 Filed 12/14/20 Page 1 of 3




 1 Stephen A. Swedlow (admitted pro hac vice )     Warren Postman (Bar No. 330869)
     stephenswedlow@quinnemanuel.com                 wdp@kellerlenkner.com
 2 QUINN EMANUEL URQUHART & SULLIVAN, LLP          Jason Ethridge (pro hac vice forthcoming)
   191 N. Wacker Drive, Suite 2700                   jason.ethridge@kellerlenkner.com
 3 Chicago, IL 60606-1881                          KELLER LENKNER LLC
   (312) 705-7400                                  1300 I Street, N.W., Suite 400E
 4                                                 Washington, DC 20005
   Kevin Y. Teruya (Bar No. 235916)                (202) 918-1123
 5   kevinteruya@quinnemanuel.com
   Adam B. Wolfson (Bar No. 262125)                Ashley Keller (pro hac vice forthcoming)
 6   adamwolfson@quinnemanuel.com                    ack@kellerlenkner.com
   Brantley I. Pepperman (Bar No. 322057)          Benjamin Whiting (pro hac vice
 7   brantleypepperman@quinnemanuel.com            forthcoming)
   QUINN EMANUEL URQUHART & SULLIVAN, LLP            ben.whiting@kellerlenkner.com
 8 865 South Figueroa Street, 10th Floor           KELLER LENKNER LLC
   Los Angeles, CA 90017-2543                      150 N. Riverside Plaza, Suite 4270
 9 (213) 443-3000                                  Chicago, IL 60606
                                                   (312) 741-5220
10 Attorneys for Plaintiffs

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
13
   MAXIMILIAN KLEIN and SARAH                    Case No. 5:20-cv-08570-LHK
14 GRABERT, individually and on behalf of all
   others similarly situated,
15
                                                 PLAINTIFFS’ NOTICE OF FILING
16                      Plaintiffs,              REGARDING FACEBOOK’S MOTION
                                                 FOR ADMINISTRATIVE RELIEF
17         vs.
18 FACEBOOK, INC., a Delaware corporation
19 headquartered in California,

20                        Defendant.

21

22

23

24

25

26
27

28

                                                                       Case No. 5:20-cv-08570-LHK
                                                                  PLAINTIFFS’ NOTICE OF FILING
        Case 5:20-cv-08570-LHK Document 16 Filed 12/14/20 Page 2 of 3




 1          PLAINTIFFS’ NOTICE OF FILING PURSUANT TO LOCAL RULE 3-12(e)
 2         On December 10, 2020, Defendant Facebook, Inc. (“Facebook”) filed a motion for

 3 administrative relief to consider whether Maximilian Klein, et al., v. Facebook, Inc., Case No.

 4 5:20-cv-08570-LHK should be related to Reveal Chat Holdco LLC, et al., v. Facebook, Inc., 5:20-

 5 cv-00363-BLF. Reveal Chat, Dkt. 85. Plaintiffs Maximilian Klein and Sarah Grabert filed, in the

 6 Reveal Chat case, an opposition to Facebook’s motion on December 14, 2020, requesting that the

 7 Reveal Chat Court deny Facebook’s motion. Reveal Chat, Dkt. 86.

 8         For the Court’s convenience, and pursuant to Civil L.R. 3-12(e), Plaintiffs hereby lodge:

 9         1.      As Exhibit A: Facebook’s motion to relate and the materials Facebook filed in
10                 support of its motion, which were filed in the Reveal Chat case; and

11         2.      As Exhibit B: Plaintiffs’ opposition to Facebook’s motion and the materials
12                 Plaintiffs filed in support of their opposition to Facebook’s motion, which were

13                 filed in the Reveal Chat case.

14     Dated: December 14, 2020                     Respectfully submitted,
15

16
                                                                  /s/ Stephen A. Swedlow
17 Stephen A. Swedlow (admitted pro hac vice)              Warren Postman (Bar No. 330869)
     stephenswedlow@quinnemanuel.com                         wdp@kellerlenkner.com
18
   QUINN EMANUEL URQUHART & SULLIVAN, LLP                  Jason Ethridge (pro hac vice forthcoming)
19 191  N. Wacker Drive, Suite 2700                          jason.ethridge@kellerlenkner.com
   Chicago, IL 60606-1881                                  KELLER LENKNER LLC
   (312) 705-7400                                          1300 I Street, N.W., Suite 400E
20                                                         Washington, DC 20005
21 Kevin  Y. Teruya (Bar No. 235916)                       (202) 918-1123
     kevinteruya@quinnemanuel.com
22 Adam   B. Wolfson (Bar No. 262125)                      Ashley Keller (pro hac vice forthcoming)
     adamwolfson@quinnemanuel.com                            ack@kellerlenkner.com
23 Brantley I. Pepperman (Bar No. 322057)                  Ben Whiting (pro hac vice forthcoming)
     brantleypepperman@quinnemanuel.com                      ben.whiting@kellerlenkner.com
24 Q UINN EMANUEL URQUHART & SULLIVAN, LLP                 KELLER LENKNER LLC
   865 South Figueroa Street, 10th Floor                   150 N. Riverside Plaza, Suite 4270
25 Los Angeles, CA 90017-2543                              Chicago, IL 60606
   (213) 443-3000                                          (312) 741-5220
26                                                         Attorneys for Plaintiffs
27

28

                                                     -2-                        Case No. 5:20-cv-08570-LHK
                                                                           PLAINTIFFS’ NOTICE OF FILING
        Case 5:20-cv-08570-LHK Document 16 Filed 12/14/20 Page 3 of 3




 1                          ATTESTATION OF STEPHEN A. SWEDLOW
 2          This document is being filed through the Electronic Case Filing (ECF) system by attorney

 3 Stephen A. Swedlow. By his signature, Mr. Swedlow attests that he has obtained concurrence in

 4 the filing of this document from each of the attorneys identified on the caption page and in the

 5 above signature block.

 6

 7
            Dated: December 14, 2020              By    /s/ Stephen A. Swedlow
 8                                                             Stephen A. Swedlow

 9

10                                    CERTIFICATE OF SERVICE

11          I hereby certify that on this 14th day of December 2020, I electronically transmitted the
12 foregoing document to the Clerk’s Office using the CM/ECF System. In addition, I hereby certify

13 that I have served the foregoing document on counsel for Facebook, Inc. by electronic mail.

14
                                                  By    /s/ Stephen A. Swedlow
15                                                             Stephen A. Swedlow
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       -3-                      Case No. 5:20-cv-08570-LHK
                                                                           PLAINTIFFS’ NOTICE OF FILING
